Gilbert, J.
1. According to the rulings made in Lyndon v. Georgia R. &c. Co., 129 Ga. 353 (58 S. E. 1047), Patterson v. Beck, 133 Ga. 701 (66 S. E. 911), Roddenbery v. Patterson, 136 Ga. 187 (71 S. E. 138), and Hodges v. Citizens Bank, 146 Ga. 624 (92 S. E. 49), there was a sufficient assignment of error; and therefore the Court of Appeals erred in dismissing the writ of error.
2. Where a demurrer to portions of the answer was sustained, and, there being no conflict in the evidence, the court directed a verdict for the plaintiff, upon which a final judgment was entered, a bill of exceptions *634to such final judgment, which also excepted to the judgment sustaining the demurrer, “was sufficient to bring before the Supreme Court the question of the correctness of the latter ruling.” Roddenbery v. Patterson, supra. Judgment reversed.
No. 6507.
July 12, 1928.

All the Justices concur.

W. 0. Warnell, for plaintiff in error.
Adams, Adams & Douglas, contra.